FILED
                           NOT FOR PUBLICATION                             AUG 21 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RAYMOND C. FOSS,                                 No. 11-16129

              Plaintiff - Appellant,             D.C. No. 2:08-cv-01791-CTB

  v.
                                                 MEMORANDUM*
UNITED STATES MARSHALS
SERVICE; REDDING POLICE
DEPARTMENT; TODD ROWEN,
Officer; FORT MILL POLICE
DEPARTMENT; CHARLES
ROBINSON, Lieutenant; WILKINS,
Officer; LUCAS, Sergeant; IRVIN; L.
DAN MALPHRUS, Jr., Judge,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Carlos T. BEA, Circuit Judge, Presiding

                      Argued and Submitted August 14, 2013
                            San Francisco, California

Before: REINHARDT, NOONAN, and HURWITZ, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Raymond Foss appeals the district court’s dismissal of his claims at the

screening stage under the Prison Litigation Reform Act, 28 U.S.C. § 1915A, for

failure to state a claim. We must determine whether Foss’s complaint, “taking all

well-pleaded factual allegations as true, [] contains enough facts to ‘state a claim to

relief that is plausible on its face.’” Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.

2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009))). Because Foss was

pro se before the district court, we “construe the pleadings liberally and [] afford

the [plaintiff] the benefit of any doubt.’” Id. at 342.

      1.     Although Foss admits that he signed a waiver of extradition, he claims

that the waiver was not “knowing and voluntary” and therefore invalid. Moran v.

Burbine, 475 U.S. 412, 421 (1986). Even assuming that the waiver was invalid,

Foss cannot state a claim for relief against any defendants for actions taken after

he signed it, as the waiver was facially valid. Mills v. Graves, 930 F.2d 729, 732

(9th Cir. 1991); see also Anderson v. Creighton, 483 U.S. 635, 641 (1987).

      2.     Foss also appeals the dismissal of claims against Officer Rowen, the

California officer who requested his detention, and Lieutenant Robinson the South

Carolina officer who obtained the fugitive arrest warrant. He cannot state a

plausible claim for relief, however, because it is undisputed that the California

warrant had been issued before Rowen contacted Robinson. Both California and

                                            2
South Carolina law permit an officer to request the arrest of a fugitive on the basis

of an outstanding arrest warrant and before the issuance of a formal extradition

demand. Cal. Pen. Code § 1551.1; S.C. Code § 17-9-10. Robinson listed the

California arrest warrant number in the affidavit and conducted an NCIC check

earlier that day. The warrant number alone would likely establish probable cause

for a fugitive arrest warrant. The NCIC check would also have been sufficient to

obtain a fugitive arrest warrant. Case v. Kitsap Cnty. Sheriff’s Dep’t, 249 F.3d

921, 928 (9th Cir. 2001).

AFFIRMED.




                                          3